Citation Nr: 0628239	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  02-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin rash, to include 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	William  T. Bogue, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had verified active duty from December 1966 to 
December 1969 and from June 1971 to July 1976 and reported 
unverified service from August 1965 to December 1966 and from 
February 1971 to June 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought.

The case was previously before the Board in January 2003, at 
which time it was remanded to provide a hearing.  It was 
again before the Board in October 2003, at which time a claim 
for increased rating for migraines was adjudicated, and the 
remaining claims (to include that set forth on the first page 
of this decision) along with claims of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities and for an earlier 
effective date service connection were remanded.

Entitlement to TDIU was established pursuant to a November 
2003 rating, which resolves that issue by administrative 
action and no longer involves any "questions of law and 
fact" in controversy.  Thus, the Board lacks further 
jurisdiction over that claim.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 19.7(b), 20.101 (2004).

An earlier effective date claim was remanded for issuance of 
a Statement of the Case (SOC) and to allow the veteran an 
opportunity to perfect an appeal.  The pertinent adverse 
rating was from March 2002, and the SOC was issued in October 
2004.  The veteran was duly notified as to the procedures and 
time limitations vis a vis perfecting an appeal in that 
regard, but a substantive appeal following issuance of the 
SOC is not of record.  Accordingly, the Board is without 
further jurisdiction as to that matter.  See Mason v. Brown, 
8 Vet. App. 44, 54 (1995)(citing Roy v. Brown, 5 Vet. App. 
554, 555 (1993)); Cuevas v. Principi, 3 Vet. App. 542, 546 (1 
992) (where a claimant did not perfect an appeal by timely 
filing a substantive appeal, RO rating decision became 
final); see also 38 C.F.R. § 19.32 (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a Statement of the Case within the period allowed).

When this case was again before the Board in July 2005, the 
Board denied entitlement to evaluations in excess of 10 
percent for instability of the left and right knees, and 
granted separate 10 percent evaluations for degenerative 
joint disease of the left and right knees.  By the same 
decision, the Board remanded the veteran's claim of 
entitlement to service connection for a skin disorder.  

The Veteran's skin claim is now again before the Board for 
appellate consideration.


FINDINGS OF FACT

In August 2006, prior to the promulgation of a decision in 
the appeal, the veteran notified VA that he wished to 
withdraw his claim of service connection for a skin 
condition.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to service for a skin condition have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20. 204 (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2005).  In this case, the record indicates 
that in August 2006, the appellant withdrew his appeal for 
service connection for a skin condition and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this claim, and it is dismissed.

ORDER

The appeal concerning entitlement to service connection for a 
skin rash, to include as secondary to herbicide exposure, is 
dismissed.




____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


